Armstrong, J. (dissenting).
When their abutters to the south built a swimming pool, the Cooks learned for the first time that their cesspool and leaching field encroached on the abutters’ land. Construction of a replacement proved difficult. Percolation tests conducted on the Cooks’ own property apparently did not work out. After a year of malodorous conditions, the Cooks were under increasing pressure from neighbors and from the board of health to resolve the problem. Their solution was to bulldoze a portion of the sideyard of their neighbor to the north, the Gouldings, so they could locate a portion of their new septic system there. They removed one end of a stone wall marking the boundary be*98tween the lots, destroyed a stockade fence, and felled trees.1 Their rationalization for this annexation was a mistaken boundary measurement in a 1926 deed, causing some title documents since that time to be in conflict and enabling the Cooks to assert (and, apparently, believe, since the judge found they acted in good faith) that their deed supported their ownership of the disputed parcel. It is also true, however, that they were fully aware that the Gouldings resisted their claim, and it seems inconceivable that they were unaware that the Gouldings’ claim of record title was also supported by title documents.
The Gouldings sought to resist the Cooks’ invasion by legal means: they asked for a preliminary injunction. This was denied. The Cooks were thus able to proceed with construction of their new septic system, but this was at their own risk. The fact that they have completed the installation should not alter our evaluation of the equities.
It is true that, over many decades of decisions, there is found a small handful wherein injunctive relief against an encroachment has been denied. These cases primarily involve de minimis encroachments, ones which are inconsequential spatially, as in Tramonte v. Colarusso, 256 Mass. 299, 300 (1926) (bulge of a building on one-eighth to one-quarter of an inch), and Triulzi v. Costa, 296 Mass. 24, 28 (1936) (a few bricks in defendant’s wall projecting a few inches into plaintiff’s wall), or temporally, as in Brande v. Grace, 154 Mass. 210, 213 (1891) (plaintiff’s lease due to expire in eight months), and Lynch v. Union Inst. for Sav., 159 Mass. 306, 309 (1893) (plaintiff’s lease of storage space due to expire in one and one-half years; bank offered plaintiff larger adjacent space). The cases are collected and compared in Franchi v. *99Boulger, 12 Mass. App. Ct. 376, 379-380 (1981). Here, in contrast, the encroachment is permanent and spatially significant. On its facts this case is not comparable to any of the few wherein injunctive relief has been denied.2
The majority assume that the Gouldings are not hurt by the Cooks’ use of their sideyard, because the septic system will be entirely underground. Even if septic systems always operated troublefree, this would have no plausibility, because the Gouldings will be restricted in the uses they may make of the leaching field area, including, for example, use for a leaching field of their own, or for a foundation, or, like the Cooks’ neighbors to the south, for a swimming pool. Our law simply does not sanction this type of private eminent domain. Geragosian v. Union Realty Co., 289 Mass. 104, 109 (1935). Peters v. Archambault, 361 Mass. 91, 94 n.3 (1972). Franchi v. Boulger, 12 Mass. App. Ct. at 380. If the preliminary injunction had been granted, surely we would not sanction a judgment that found the Gouldings to own the disputed triangle and ordered them to permit the Cooks to use it for their leaching field. The result should not be different simply because the Cooks, having successfully opposed the preliminary injunction, resorted to self help pendente lite. I cannot concur in the majority’s view and would instead reverse so much of the judgment as withheld injunctive relief.

The Cooks raised a question at trial whether the bulldozed area had really been kept up as a part of the Gouldings’ yard, as opposed to being an overgrown, undifferentiated area between the two yards. It is evident that the judge accepted the Gouldings’ testimony on this point (supported by the prior owner, a neighbor across the street, the man who erected the stockade fence, and a lawn maintenance man), because she found that, even if the deeds had not confirmed the Gouldings’ title, they would have acquired ownership by adverse possession.


See also Gray v. Howell, 292 Mass. 400 (1935), which involved an unwitting encroachment on a right of way. Justice Qua observes that the virtually universal rule that encroachments will be enjoined “has been applied, though perhaps more cautiously, where the plaintiffs interest in the land is an easement only.” Id. at 403. The plaintiffs’ interest here, of course, is a fee, not an easement.